 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     S. WYETH MCADAM
 3           Special Assistant United States Attorney
             160 Spear Street, Suite 800
 4           San Francisco, California 94105
             Telephone: (415) 268-5610
 5           Facsimile: (415) 744-0134
             E-Mail: Wyeth.McAdam@ssa.gov
 6
     Attorneys for Defendant
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA (LAS VEGAS)
10   JULIE A BARR-THOMAS,                            )
                                                     ) Case No. 2:18-cv-02251-APG-VCF
11          Plaintiff,                               )
                                                     )       UNOPPOSED MOTION FOR
12                  v.                               )           EXTENSION OF TIME
                                                     )             (FIRST REQUEST)
13   NANCY BERRYHILL,                                )
     Acting Commissioner of Social Security,         )
14                                                   )
            Defendant.                               )
15                                                   )
16

17          Defendant Nancy Berryhill, Acting Commissioner of Social Security (“Defendant”) respectfully
18   requests for the first time that the Court extend the time for Defendant to file her Cross-Motion for
19   Summary Judgment and Memorandum in Support, due on April 8, 2019, by 30 days, through and
20   including May 8, 2019.
21          Defense counsel needs an extension of time because she is a newer hire who needs more time to
22   draft the response and go through the necessary in-house reviews and her reviewer, due to his own
23   heavy workload demands, needs more time to review counsel’s brief. Defense counsel needs more time
24   to determine whether options exist for settlement and to accommodate competing workload demands.
25

26



                                                         -1-
 1   This request is made in good faith with no intention to delay unduly the proceedings. Counsel

 2   apologizes to the Court and Plaintiff for any inconvenience this delay may cause.

 3          Counsel for Defendant conferred with Plaintiff’s counsel on April 2, 2019, Plaintiff’s counsel

 4   does not oppose this motion.

 5          Respectfully submitted this 3nd day of April 2019.
 6                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
 7
                                                         /s/ S. Wyeth McAdam
 8                                                       S. WYETH McADAM
                                                         Special Assistant United States Attorney
 9

10

11                                                       IT IS SO ORDERED:
12

13                                                       CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
14

15                                                                   April 3, 2019
                                                         DATED:
16

17

18

19

20

21

22

23

24

25

26



                                                       -2-
